Exhibit 10.27.2

EXECUTION COPY


AMENDMENT NO. 1


AMENDMENT NO. 1 (this “Amendment”) dated as of April 23, 2012 among MOLSON COORS
BREWING COMPANY (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED,
MOLSON CANADA 2005, MOLSON COORS CANADA INC. AND MOLSON COORS INTERNATIONAL LP
(together with the Company, collectively, the “Borrowers”), the Lenders that are
signatories to this Amendment and DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as Administrative Agent under the Credit Agreement referred to below
(the “Administrative Agent”).


The Borrowers, the lenders parties thereto and the Administrative Agent are
parties to a Credit Agreement dated as of April 12, 2011 (as amended,
supplemented or otherwise modified and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”).


The parties hereto wish now to amend the Credit Agreement and the related
Subsidiary Guarantee Agreement in certain respects, and, accordingly, the
parties hereto hereby agree as follows:


Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement and the Subsidiary Guarantee Agreement shall be amended as follows:


2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby. References
in the Subsidiary Guarantee Agreement (including references to the Subsidiary
Guarantee Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Subsidiary Guarantee Agreement as amended hereby.


2.02. Certain Defined Terms.


(a)     The following definitions shall be added in the appropriate alphabetical
location in Section 1.01 of the Credit Agreement as follows:


“2012 Senior Notes” means the senior unsecured notes anticipated to be issued by
the Company (or by a Guarantor of the Obligations of the Company or any US
Borrowing Subsidiary) in connection with the financing of the Acquisition.


“Acquisition” means the acquisition by the Company (or a wholly-owned Subsidiary
thereof) of all the outstanding share capital of Starbev Holdings S.à r.l., a
company incorporated in the Grand Duchy of Luxembourg.


“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of April 23,
2012, among the Administrative Agent, the Lenders party thereto and the
Borrowers.





AMENDMENT NO. 1




--------------------------------------------------------------------------------

- 2 -



“Amendment No. 1 Effective Date” means April 23, 2012.


“Bridge Loan Agreement” means the 364-day Bridge Loan Agreement dated as of
April 3, 2012, as amended, restated, supplemented or otherwise modified, among
the Company, the lenders party thereto and Morgan Stanley Senior Funding, Inc.,
as administrative agent.
“Fitch” means Fitch Ratings Ltd.


“Revolving Credit Agreement” means the Revolving Credit Agreement dated as of
April 3, 2012, as amended, restated, supplemented or otherwise modified, among
the Company, the borrowing subsidiaries party thereto, the lenders party
thereto, DBNY, as administrative agent and Deutsche Bank AG, Canada Branch, as
Canadian administrative agent.


“Term Loan Agreement” means the Term Loan Agreement dated as of April 3, 2012,
as amended, restated, supplemented or otherwise modified, among the Company, the
lenders party thereto and Deutsche Bank AG New York Branch, as administrative
agent.


(b)     The following definitions shall be amended to read in their entirety as
follows:


"Applicable Rate" means, for any day, with respect to any Eurocurrency Loan or
B/A Drawing, or with respect to the facility fees or letter of credit
participation fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption "Eurocurrency and B/A Drawing Rate",
"Facility Fee Rate" or "Letter of Credit Participation Fee Rate", as the case
may be, based upon the ratings by S&P, Moody's and Fitch, respectively,
applicable on such date to the Index Debt on such date:
                
Eurocurrency        Letter of Credit
Index Debt Ratings    and B/A    Facility    Participation
 (S&P, Moody's or Fitch):    Drawing Rate    Fee Rate         Fee Rate     


Category 1    0.625%    0.125%    0.625%
A-/A3/A- or above
Category 2    0.725%    0.150%    0.725%
BBB+/Baa1/BBB+
Category 3    0.950%    0.175%    0.950%
BBB/Baa2/BBB
Category 4    1.175%    0.200%    1.175%
BBB-/Baa3/BBB-
Category 5    1.600%    0.275%    1.600%
BB+/Ba1/BB+
Category 6    2.150%    0.350%    2.150%
Below BB+/Ba1/BB+
For purposes of the foregoing, (i) if any of Moody's, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------

- 3 -



this definition), then such rating agency shall be deemed to have established a
rating in Category 6; (ii) (x) if at least two of the Index Debt ratings from
each of Moody’s, S&P and Fitch are in the same Rating Levels, then the pricing
will be based on such Rating Levels; and (y) if the three Index Debt ratings
from each of Moody’s, S&P and Fitch are each in different Rating Levels, then
the applicable Rating Level shall be the middle Rating Level of the three such
Rating Levels; and (iii) if the ratings established by any of Moody’s, S&P or
Fitch for the Index Debt shall be changed (other than as a result of a change in
the rating system of such rating agency), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 5.01(f)
hereof or otherwise. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, or if any such
rating agency shall not have in effect a rating for the Index Debt
notwithstanding the Company's good faith efforts to cause such a rating to be in
effect, the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating of
the other rating agencies or, if there shall be no such rating, the applicable
ratings of Moody's, S&P or Fitch most recently in effect.
 
“Elective Guarantor” has the meaning assigned to such term in Section 5.09.


“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement. For purposes of determining a rating provided by Moody’s, to
the extent that the Company does not otherwise have an “Index Debt” rating from
Moody’s, “Index Debt” shall include the senior, unsecured, long-term
indebtedness for borrowed money of Coors Brewing Company that is (i) not
guaranteed by any Person that does not guarantee all the Obligations under this
Agreement and (ii) not benefited by any other credit enhancement.”


2.03. Elective Guarantors. Section 5.09 of the Credit Agreement is hereby
amended by adding the following sentences at the end thereof:


“With respect to any Subsidiary that is not required to Guarantee the
Obligations pursuant to the Guarantee Requirement, the Company may (but is not
required to), at any time upon three Business Days’ notice to the Administrative
Agent, cause any such Subsidiary to become a Subsidiary Guarantor (such
Subsidiary, an “Elective Guarantor”) by such Subsidiary executing and delivering
to the Administrative Agent a supplement to the Subsidiary Guarantee Agreement.
So long as no Default would result from such release, (i) if all of the capital
stock of an Elective Guarantor owned by the Company or a Subsidiary are sold or
otherwise disposed of in a transaction or transactions permitted by this
Agreement or (ii) in the event that, immediately after giving effect to the
release of any Elective Guarantor’s Guarantee, all of the Indebtedness of the
non-Subsidiary Guarantors is permitted under Section 6.01, then, in each case,
such Guarantee shall automatically be released and promptly following the
Company’s request, the Administrative Agent shall execute such further evidence
of release of such Elective Guarantor pursuant to this Section 5.09 from its
Guarantee.”


2.04     Financial Statements and Other Information. Section 5.01(f) of the
Credit Agreement is hereby amended to read in its entirety as follows:



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------

- 4 -





“(f)    promptly after Moody’s, S&P or Fitch shall have announced a change in
the rating established or deemed to have been established for the Index Debt,
written notice of such rating change;”.


2.05. Priority Indebtedness. (a) Section 6.01(a) of the Credit Agreement is
hereby amended to read in its entirety as follows:


“(a)    Indebtedness under (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Revolving Credit Agreement up to an aggregate principal
amount of US$550,000,000 (and related Guarantees thereof), (iv) the Bridge Loan
Agreement up to an aggregate principal amount of US$1,900,000,000 (and related
Guarantees thereof) and (v) the Term Loan Agreement up to an aggregate principal
amount of US$300,000,000 (and related Guarantees thereof); provided, that such
Indebtedness shall not have the benefit of Liens provided by the Borrowers or
any Subsidiary that does not equally benefit the holders of the Obligations;”


(b) Section 6.01(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:


“(c)    the Senior Notes and the 2012 Senior Notes and in each case related
Guarantees of the Company and Subsidiary Guarantors (but not of any Subsidiary
that is not a Subsidiary Guarantor with respect to all of the Obligations);
provided that the Senior Notes and the 2012 Senior Notes shall not have the
benefit of any Guarantees, Liens or other credit support that does not equally
benefit the holders of the Obligations;”


2.06. Leverage Ratio. Section 6.05 of the Credit Agreement is hereby amended to
read in its entirety as follows:


“SECTION 6.05. Leverage Ratio. The Company will not permit the Leverage Ratio to
exceed: (i) during the period from the Amendment No. 1 Effective Date to and
including September 30, 2012, 4.00:1.00, (ii) during the period from October 1,
2012 to and including March 31, 2013, 3.75:1.00, and (iii) thereafter,
3.50:1.00, in each case determined as of the last day of each fiscal quarter of
the Company.”.


2.07. Subsidiary Guarantee Agreement. Section 20 of the Subsidiary Guarantee
Agreement is hereby amended by amending clause (b) thereof to read in its
entirety as follows:


“(b)    A Guarantor, including any Elective Guarantor, shall automatically be
released from its obligations hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in the case of any Elective Guarantor, in accordance with the final sentence
of Section 5.09 of the Credit Agreement.”


Section 3. Representations and Warranties. Each Borrower represents and warrants
to the Agents, the Lenders and the Issuing Bank that (a) the representations and
warranties set forth in Article III of the Credit Agreement (after giving effect
to the amendments contemplated herein), other than those set forth in Sections
3.04(b) and 3.06(a) thereof, and in each of the other Loan Documents are true
and correct on and as of the date hereof as if made on and as of the date hereof
unless such



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------

- 5 -



representations and warranties expressly relate to an earlier date, in which
case they are true on and as of such date, and as if each reference in said
Article III to “this Agreement” included reference to this Amendment, and (b) no
Default shall have occurred and be continuing.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions: (a) the Administrative Agent shall have received
counterparts of this Amendment signed by each of the Borrowers, the Subsidiary
Guarantors and the Required Lenders and (b) each Agent, the Lenders and the
Issuing Bank shall have received payment of all reasonable fees and expenses
(including fees and disbursements of special counsel for the Administrative
Agent) payable under the Credit Agreement and invoiced two days prior to the
date hereof.


Section 5. Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement, (b)
confirms that its obligations under the Credit Agreement as amended hereby are
entitled to the benefits of such guarantee, (c) confirms that its obligations
under the Credit Agreement as amended hereby constitute “Obligations” (as
defined in the Credit Agreement) and (d) agrees that the Credit Agreement as
amended hereby is the Credit Agreement under and for all purposes of such
guarantee.
Section 6. Miscellaneous. Except as herein provided, the Credit Agreement and
the Subsidiary Guarantee Agreement shall remain unchanged and in full force and
effect. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.


[Signature Pages Follow.]











AMENDMENT NO. 1
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


MOLSON COORS BREWING COMPANY

    
    By    /s/ Julio O. Ramirez            
        Name: Julio O. Ramirez
Title: Vice President, Treasurer, Taxation and
Strategic Finance
    
    
MOLSON CANADA 2005

    
    By    /s/ Kelly L. Brown            
        Name: Kelly L. Brown
        Title: Chief Legal Officer


By    /s/ Wouter Vosmeer            
        Name: Wouter Vosmeer
        Title: Chief Financial Officer




MOLSON COORS INTERNATIONAL LP

    
    By    /s/ Julio O. Ramirez            
        Name: Julio O. Ramirez
Title: Vice President, Taxation and Treasurer




MOLSON COORS CANADA INC.

    
    By    /s/ Kelly L. Brown            
        Name: Kelly L. Brown
        Title: Chief Legal Officer


By    /s/ Wouter Vosmeer            
        Name: Wouter Vosmeer
        Title: Chief Financial Officer

        



AMENDMENT NO. 1


--------------------------------------------------------------------------------



MOLSON COORS BREWING COMPANY (UK) LIMITED


    By    /s/ Sue Albion            
        Name: Sue Albion
        Title: Legal Director



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent


By /s/ Virginia Cosenza            
        Name: Virginia Cosenza
Title: Vice President


By /s/ Ming K. Chu            
        Name: Ming K. Chu
Title: Vice President




                        



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------



LENDERS:
    
DEUTSCHE BANK AG NEW YORK BRANCH
    

    By    /s/ Virginia Cosenza            
        Name: Virginia Cosenza
        Title: Vice President


    By    /s/ Ming K. Chu            
        Name: Ming K. Chu
        Title: Vice President




BANK OF MONTREAL
         

    By    /s/ Scott Place            
        Name: Scott Place
        Title: Director




THE TORONTO-DOMINION BANK
         

    By    /s/ Debbil Brito            
        Name: Debbil Brito    
        Title: Authorized Signatory




BANK OF AMERICA, N.A.
    


By    /s/ John H. Schmidt            
        Name: John H. Schmidt    
        Title: Director




MORGAN STANLEY BANK, N.A.




By    /s/ Christopher Winthrop        
        Name: Christopher Winthrop
        Title: Authorized Signatory




    





AMENDMENT NO. 1
 

--------------------------------------------------------------------------------







CITIBANK, N.A.




By                        
        Name:    
        Title:




LLOYDS TSB BANK PLC




By    /s/ Julia R. Franklin            
        Name: Julia R. Franklin
        Title: Vice President - F104




By    /s/ Dennis McClellan        
        Name: Dennis McClellan
        Title: Assistant Vice President - M040


 
WELLS FARGO BANK, N.A.
    
    
By    /s/ Mark Holm            
        Name: Mark Holm
        Title: Managing Director




    
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


    By    /s/ Christine Howatt            
        Name: Christine Howatt    
        Title: Authorized Signatory

























AMENDMENT NO. 1
 

--------------------------------------------------------------------------------







COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH


    By                        
        Name:    
        Title:

    By                        
        Name:    
        Title:




UBS AG STAMFORD BRANCH

By /s/ Irja R. Olsen        /s/ Mary E. Evans    
        Name: Irja R. Olsen        Mary E. Evans    
        Title: Associate Director    Associate Director




BMO HARRIS FINANCING, INC.

By /s/ Scott Place            
        Name: Scott Place
        Title: Director



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------



Each undersigned Subsidiary Guarantor (a) confirms its obligations under the
guarantee set forth in the Subsidiary Guarantee Agreement, (b) confirms that its
obligations under the Credit Agreement as amended hereby are entitled to the
benefits of the Subsidiary Guarantee Agreement, (c) confirms that its
obligations under Credit Agreement as amended hereby constitute “Obligations”
(as defined in the Subsidiary Guarantee Agreement) and (d) agrees that the
Credit Agreement as amended hereby is the Credit Agreement under and for all
purposes of the Subsidiary Guarantee Agreement.
MOLSON COORS BREWING COMPANY (UK) LIMITED




By    /s/ Sue Albion                    
Name:    Sue Albion
Title:    Legal Director


MOLSON CANADA 2005




By    /s/ Kelly L. Brown                
Name:    Kelly L. Brown
Title:     Chief Legal Officer


By    /s/ Wouter Vosmeer                
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


MOLSON COORS CANADA INC.




By    /s/ Kelly L. Brown                
Name:    Kelly L. Brown
Title:     Chief Legal Officer




By    /s/ Wouter Vosmeer                
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


MOLSON COORS INTERNATIONAL LP
    


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer





AMENDMENT NO. 1
 

--------------------------------------------------------------------------------



COORS BREWING COMPANY




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


CBC HOLDCO LLC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer




CBC HOLDCO 2 LLC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


MC HOLDING COMPANY LLC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


MOLSON COORS CAPITAL FINANCE ULC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


MOLSON COORS INTERNATIONAL GENERAL, ULC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


COORS INTERNATIONAL HOLDCO, ULC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer



AMENDMENT NO. 1
 

--------------------------------------------------------------------------------





MOLSON COORS CALLCO ULC




By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer




MOLSON INC.


By    /s/ Kelly L. Brown                
Name:    Kelly L. Brown
Title:     Chief Legal Officer




By    /s/ Wouter Vosmeer                
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


MOLSON COORS HOLDINGS LIMITED




By    /s/ Sue Albion                    
Name:    Sue Albion
Title:    Legal Director




GOLDEN ACQUISITION




By    /s/ Sue Albion                    
Name:    Sue Albion
Title:    Legal Director




NEWCO3, INC.


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer



AMENDMENT NO. 1
 